EXHIBIT 10.5
AMENDED 2000 PERFORMANCE UNIT PLAN
Article I — Purpose
Section 1.1 The purpose of the Plan is to provide a financial incentive for key
executives to encourage and reward desired performance that will further the
growth, development and financial success of Westmoreland Coal Company (the
“Company”), to align the interests of the Company’s key executives and
shareholders and to enhance the Company’s ability to maintain a competitive
position in attracting and retaining qualified personnel who contribute, and are
expected to contribute, materially to the success of the Company.
Article II — Definitions
Section 2.1 Whenever the following terms are used in this Plan, they shall have
the meaning specified below unless the context clearly indicates to the
contrary. The masculine pronoun shall include the feminine and neuter and the
singular shall include the plural, where the context so indicates.
“Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company has at least twenty percent (20%) of the combined voting
power of the entity’s outstanding voting securities, in each case as designated
by the Board as being a participating employer in the Plan.
“Assigned Value” shall mean the value assigned by the Committee, in its sole and
absolute discretion, to a Performance Unit which is valued other than by
reference to the Fair Market Value of the Common Stock, for the attainment of
each of Threshold Performance, Target Performance and Maximum Performance in any
Performance Period.
“Award” shall mean a Performance Unit granted under the Plan to a Participant by
the Committee pursuant to such terms, conditions, restrictions and/or
limitations, if any, as the Committee may establish that are not inconsistent
with the provisions of this Plan.
“Award Certificate” shall mean any written acknowledgment or other instrument or
document evidencing any Award and describing the anticipated time, manner and
method of payment of fully vested Awards at the end of the Performance Period,
which is signed by or acknowledged by the Company.
“Award Notification” shall mean any written acknowledgment or other instrument
or document that provides notice of a Participant’s selection by the Committee
to receive an Award, which is signed or acknowledged by the Company.

 



--------------------------------------------------------------------------------



 



“Base Value” shall mean the average of the Daily Price of the Common Stock for
the twenty (20) consecutive trading days on which one or more trades occurs
immediately preceding the commencement of the Performance Period.
“Board” shall mean the Board of Directors of the Company.
“Cause” shall mean (i) the engaging by the Participant in willful conduct or
misconduct that is injurious to the Company or its Subsidiaries or Affiliates,
or (ii) the embezzlement or misappropriation of funds or property of the Company
or its Subsidiaries or Affiliates by the Participant, or the final conviction of
the Participant of a felony or the entrance of a plea of guilty or nolo
contendere by the Participant to a felony, or (iii) any behavior that brings the
employee into public disrepute, contempt, scandal or ridicule or that reflects
unfavorably upon the reputation or high moral or ethical standards of the
Company. For purposes of this paragraph, no act, or failure to act, on the
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant without reasonable belief that the Participant’s action
or omission was in the best interest of the Company. Any determination of Cause
shall be made by the Committee, in its sole discretion, and shall be final and
binding on a Participant.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Committee” shall mean a committee of the Board composed of not less than two
Non-Employee Directors, all of whom shall be “nonemployee directors” with
respect to the Plan within the meaning of Section 16 and all of whom may be
“outside directors” for purposes of Section 162(m) of the Code. The members of
the Committee shall be appointed by and serve at the pleasure of the Board. In
the absence of a resolution of the Board determining otherwise, “Committee”
shall mean the Compensation and Benefits Committee of the Board.
“Common Stock” shall mean the common stock of the Company, par value $2.50 per
share, and any equity security of the Company issued or authorized to be issued
in the future, but excluding any preferred stock and any warrants, options or
other rights to purchase common Stock.
“Common Stock Appreciation” shall mean the difference between the Fair Market
Value of the Common Stock and the Base Value of a Performance Unit at the
expiration of the Performance Period for that Performance Unit.
“Company” shall mean Westmoreland Coal Company or any successor thereto.
“Covered Officer” shall mean at any date (i) any individual who, with respect to
the previous tax year of the Company, was a “covered employee” of the company
within the meaning of Code Section 162(m), excluding any such individual whom
the Committee, in its discretion, reasonably expects not to be a “covered
employee” with respect to the current tax year of the Company and (ii) any
individual who was not a “covered employee” under Code Section 162(m) for the
previous tax year of the Company, but whom the Committee, in its discretion,
reasonably expects to be a “covered employee” with respect to the current tax
year of the Company or with respect to the tax year of the Company in which any
applicable Award will be paid.

2



--------------------------------------------------------------------------------



 



“Daily Price” shall mean the average of the highest and lowest sale price
occurring during any given trading day on which the Common Stock of the Company
is traded.
“Disability” shall mean the disability of a Participant under the terms of the
then effective long term disability plan of the Company.
“Employee” shall mean any employee (as defined in accordance with Section
3401(c) of the Code) of the Company or an Affiliate or Subsidiary, whether such
employee is so employed at the time this Plan is adopted or becomes so employed
subsequent to the adoption of this Plan.
“Employer” shall mean the Company or an Affiliate or Subsidiary, whichever at
the time employs the Employee.
“Fair Market Value” shall mean the average of the Daily Price of the Common
Stock for the last twenty (20) consecutive trading days of a Performance Period
on which one or more trades of Common Stock occurs.
“Maximum Award” shall mean the Award payable under the Plan for Maximum
Performance in any Performance Period.
“Maximum Performance” shall mean the Performance Goals established for any
Performance Period, the attainment of which is necessary for the payment of the
Maximum Award of a Target Award with an Assigned Value for that Performance
Period.
“Non-Employee Director” shall mean a member of the Board who is not an Employee
or officer of the Company or any of its Subsidiaries or Affiliates.
“Participant” shall mean an Employee who is selected to participate in the Plan.
“Performance Goals” shall mean performance goals or objectives established by
the Committee for each Performance Period pursuant to this Plan, the attainment
of which is necessary for the payment of an Award to a Participant at the
completion of the Performance Period. Performance Goals may be described in
terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or the Affiliate, Subsidiary, or
division, department or function within the Company, Affiliate or Subsidiary in
which the Participant is employed. Any Performance Goals applicable to the
Awards intended to qualify as “performance-based compensation” under Section
162(m) of the Code shall be limited to specified levels of, or increases in, the
Company’s, Affiliate’s or Subsidiary’s market share, sales, costs, return on
equity, earnings per share, earnings before interest and taxes, earnings before
interest, taxes, depreciation and amortization, earnings growth, return on
capital, return on assets, total shareholder return and/or increase in the Fair
Market Value of the Common Stock , measurements of safety performance or any
combination thereof. Each Performance Goal may be expressed on an absolute
and/or relative basis, may be based on or otherwise employ comparisons based on
internal targets, the past performance of the Company and/or the past or current
performance of other companies, and in the case of earnings-based measures, may
use or employ comparisons relating to capital, shareholders’ equity and/or
Shares outstanding, or to

3



--------------------------------------------------------------------------------



 



assets or net assets. Except in the case of Performance Goals related to an
Award intended to qualify under Section 162(m) of the Code, if the Committee
determines that a change in the business, operations, corporate structure or
capital structure of the Company, or the manner in which it conducts its
business, or other events or circumstances render the Performance Goals
unsuitable, the Committee, after the commencement of a Performance Period, may
modify such Performance Objectives, in whole or in part, as the Committee deems
appropriate and equitable.
“Performance Period” shall mean the period of time specified in an Award
Notification to be used in measuring the degree to which the Performance Goals
relating to Performance Units granted under that Award Notification have been
met; provided, however, that for purposes of the initial Performance Period of
the Plan, Performance Period shall mean the period commencing on July 1, 2000
and ending June 30, 2003.
“Performance Unit” shall mean a right that is (i) denominated in cash or Common
Stock, (ii) valued, as determined by the Committee, either in accordance with
the achievement of such Performance Goals during such Performance Periods as the
Committee shall establish or with reference to the Fair Market Value of the
Common Stock, and (iii) payable at such time and in such form as the Committee
shall determine in accordance with the terms and conditions of Article VI
hereof.
“Plan” shall mean the 2000 Performance Unit Plan, as amended from time to time.
“Retirement” shall mean the Termination of Employment of a Participant from the
employ or service of the Company or any of its Affiliates or Subsidiaries in
accordance with the terms of the applicable Company retirement plan, or if a
Participant is not covered by any such plan, the Termination of Employment of a
Participant on or after the earliest to occur of the following:
          (a) the attainment by the Participant of the age of 65 or the
achievement of five years of employment or service with the Company, whichever
occurs later; or
          (b) the attainment by the Participant of the age of 62 and twenty
years of employment or service with the Company.
“Section 16” shall mean Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.
“Section 162(m)” shall mean Section 162(m) of the Code and the rules promulgated
thereunder or any successor provision thereto as in effect from time to time.
“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
“Target Award” shall mean the Award payable under the Plan for Target
Performance in any Performance Period.

4



--------------------------------------------------------------------------------



 



“Target Performance” shall mean the Performance Goals established for any
Performance Period, the attainment of which is necessary for the payment of a
Target Award with an Assigned Value for that Performance Period.
“Termination of Employment” shall mean the time when the employee-employer
relationship between a Participant and the Employer is terminated for any
reason, with or without Cause, including, but not by way of limitation, a
termination by resignation or discharge, but excluding (i) terminations where
there is a simultaneous reemployment or continuing employment of a Participant
by the Employer; (ii) at the discretion of the Committee, terminations which
result in a temporary severance of the employee-employer relationship; and
(iii) at the discretion of the Committee, terminations which are followed by the
simultaneous establishment of a consulting relationship by the Employer with the
former Employee. Notwithstanding the foregoing, the Committee, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Employment. However, notwithstanding any provision of this Plan,
the Employer has an absolute and unrestricted right to terminate an Employee’s
employment at any time for any reason whatsoever, with or without Cause.
“Threshold Performance” shall mean the level of attainment of a Performance Goal
necessary for the payment of any Award with an Assigned Value upon the
completion of any Performance Period for that Award.
Article III — Plan Administration
Section 3.1 Subject to the authority and powers of the Board in relation to the
Plan as hereinafter provided, the Plan shall be administered by the Committee;
provided, however, that the Committee may not exercise any authority otherwise
granted to it hereunder if such action would have the effect of increasing the
amount of any Award payable hereunder to any Covered Officer. All determinations
by the Committee shall be made by the affirmative vote of a majority of its
members, but any determination reduced to writing and signed by a majority of
the members of the Committee shall be as fully effective as if it had been made
by a majority vote at a meeting duly called and held. All decisions by the
Committee pursuant to the provisions of the Plan and all orders or resolutions
of the Board pursuant thereto shall be final, conclusive and binding on all
persons, including but not limited to the Participants, the Company and its
Affiliates and Subsidiaries and their respective equity holders, heirs,
successors and personal representatives.
Section 3.2 The Committee, on behalf of the Participants, shall have full
authority to interpret and enforce this Plan in accordance with its terms and
shall have all powers necessary for the accomplishment of that purpose,
including, but not by way of limitation, the following powers:
          (a) To select the Participants;
          (b) To make Awards to Participants with respect to each Performance
Period, subject to the terms and conditions set forth in the Plan.;

5



--------------------------------------------------------------------------------



 



          (c) To establish the terms and conditions under which any Award
granted hereunder may be earned and paid, subject to the terms and conditions
set forth in the Plan, including, without limitation, the Performance Period,
Assigned Value (if any) and vesting schedule of each Award;
          (d) To establish the terms and conditions of any Award Certificate
evidencing an Award granted hereunder, subject to the terms and conditions set
forth in the Plan;
          (e) To interpret, construe, approve and adjust all terms, provisions,
conditions and limitations of this Plan;
          (f) To decide any questions arising as to the interpretation or
application of any provision of the Plan;
          (g) To prescribe forms and procedures to be followed by Employees for
participation in the Plan, or for other occurrences in the administration of the
Plan;
          (h) To adopt such rules and regulations for the administration of the
Plan not inconsistent with the terms of the Plan as it may deem appropriate in
its sole and absolute discretion; and
          (i) To waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate an Award theretofore granted,
prospectively or retroactively; provided, however, that any such waiver,
amendment, alteration, suspension, discontinuance or termination that would
adversely affect the rights of any Participant or holder or beneficiary of any
vested Award theretofore granted shall not to that extent be effective without
the consent of the affected Participant, holder or beneficiary.
Section 3.3 No member of the Committee shall be liable for anything done or
omitted to be done by him or by any member of the Committee in connection with
the performance of any duties under this Plan, except for his own willful
misconduct or as expressly provided by statute.
Section 3.4 All actions which may be taken by the Committee hereunder may also
be taken by the Board except for actions with regard to any Award intended to
qualify under Section 162(m) of the Code which would cause such Award not to
qualify under said section.
Article IV-Participation
Section 4.1 Subject to the provisions of the Plan, the Committee may from time
to time select any Employee who is a salaried employee of the Company or of an
Affiliate or Subsidiary to be granted Awards under the Plan. Eligible Employees
hired by the Company after the commencement of a Performance Period may be
granted Performance Units hereunder for the Performance Period which commenced
in the twelve (12) month period preceding the date on which the Employee became
employed by the Company. No Employee shall at any time have the right (a) to
receive an Award upon the expiration of a Performance Period which commenced
prior to the twelve (12) month period preceding the date on which they became an
employee (b)

6



--------------------------------------------------------------------------------



 



to be selected as a Participant in the Plan for any Performance Period, (c) if
selected as a Participant in the Plan, to be entitled to an Award, or (d) if
selected as a Participant in one Performance Period, to be selected as a
Participant in any subsequent Performance Period.
Article V — Awards
Section 5.1 For Performance Units measured by an Assigned Value, the Committee
shall establish Performance Goals for such Performance Units, including the
Threshold Performance, Target Performance and Maximum Performance, within
90 days of the commencement of a Performance Period, and an Award for that
Performance Period shall subject to the provisions of Article VI be paid or
otherwise deliverable upon the completion of the Performance Period solely on
account of the attainment of such Performance Goals. The degree to which the
Company achieves such Performance Goals and the business needs and circumstances
of the Company at the time of payment of any Award shall serve as the basis for
the Committee’s determination of the Award payable to a Participant upon the
completion of a Performance Period. Awards will be prorated for Company
performance results occurring between stated performance levels. For Performance
Units measured by an Assigned Value, Company performance below the Threshold
Performance in any Performance Period will result in the forfeiture of such
Performance Units awarded for that Performance Period, without any Award
payment.
Section 5.2 Awards payable at the expiration of a Performance Period shall be
the product of (a) the number of Performance Units in the Award and (b) the
Common Stock Appreciation, if the Performance Units are measured by the Fair
Market Value of the Common Stock, or the appropriate Assigned Value based upon
Company performance, if the Performance Units are measured by Assigned Value.
Section 5.3 In the case of all Awards measured by Assigned Value, no Participant
may receive in any one fiscal year an Award under the Plan of an amount greater
than $2.5 million. In the case of all Awards measured by Common Stock
Appreciation, no Participant may receive in any one fiscal year an Award under
the Plan of a number of Performance Units greater than 500,000.
Section 5.4 The Company shall maintain a bookkeeping account for each
Participant recording the current value of Performance Units awarded hereunder.
Each Participant shall receive an annual statement reflecting the number of
Performance Units awarded to that Participant hereunder, the number of
Performance Units which have vested as of the date of the statement, and the
Base Value or Assigned Value, as appropriate, assigned to each Performance Unit.
Section 5.5 At the Committee’s discretion, the effect of one-time charges and
extraordinary, nonrecurring events unrelated to the performance of a Participant
such as asset write-downs, litigation judgments or settlements, changes in tax
laws, accounting principles or other laws or provisions affecting reported
results, accruals for reorganization or restructuring, and any other
extraordinary non-recurring items, acquisitions or divestitures and any foreign
exchange gains or losses may be disregarded for purposes of determining the
attainment of Performance Goals.

7



--------------------------------------------------------------------------------



 



Article VI — Payment of Awards
Section 6.1 Upon completion of each Performance Period, the Committee shall
review Company performance results as compared to the established Performance
Goals for that Performance Period, and shall certify (either by written consent
or as evidenced by the minutes of a meeting) the specified Performance Goals
achieved for the Performance Period (if any) and direct which Award payments are
payable under the Plan, if any.
Section 6.2 Vested Performance Units may be paid in a lump sum or in
installments over any period of time not to exceed 10 years following the close
of the Performance Period or, in accordance with terms established by the
Committee, on a deferred basis. The Committee shall have sole and absolute
authority and discretion to determine the time and manner in which Awards, if
any, shall be paid under this Plan. The anticipated time and manner of payment
will be as set forth in the Award Certificate; provided, however, that the
Committee reserves the right, based on business needs and circumstances of the
Company at any time prior to actual payment of any portion of an award, to
modify or amend the terms and manner of payment. The following provisions may,
at the discretion of the Committee, apply to any Award:
     (a) Form of Payment: Payment of vested Awards may be made in cash, or at
the option of the Committee, in whole or in part in Company Common Stock from
any shareholder approved Stock Incentive Plan, and may be subject to such
restrictions as the Committee shall determine.
     (b) Vesting: Except as provided in subsection (d) below, Participants shall
vest in Performance Units in equal one-third increments on the anniversary date
of an Award.
     (c) Voluntary or Involuntary Termination: In the event of a Participant’s
Involuntary Termination of Employment Without Cause by the Company, the
Participant shall be entitled to payment for all vested Performance Unit Awards
in accordance with the terms and conditions of the Award Certificate.
Notwithstanding anything to the contrary set forth elsewhere in this Plan, in
the event of the Participant’s Termination of Employment for Cause prior to the
close of a Performance Period by the Company, its Affiliate or Subsidiary, or by
the Participant for reasons other than Retirement, death or Disability, then the
Participant shall forfeit all Awards, whether vested or not, for which the
Performance Period has not ended.
     (d) Retirement, Death or Disability: In the event of the death, Retirement
or Disability of a Participant prior to the close of a Performance Period, a pro
rata portion of the Participant’s outstanding Performance Units shall vest based
on the number of full months which have elapsed in each Performance Period as of
the date of the Participant’s death, Retirement or Disability.

8



--------------------------------------------------------------------------------



 



Section 6.3 The Committee shall not have discretion or authority to increase the
amount payable hereunder pursuant to an Award in a manner inconsistent with the
requirements for qualified performance-based compensation under Code
Section 162(m).
Section 6.4 Notwithstanding any other provision of the Plan or any to the
contrary, Performance Units which vest on or after January 1, 2005 will be paid
in installments over five (5) years following the close of the Performance
Period The first such payment shall be made within ninety (90) days after the
end of the Performance Period and each successive installment to be on the
anniversary of the first payment. While the provisions of Section 6.2 providing
discretion in the Committee to modify such payment shall not be effective after
2004 and the provisions of Section 9.2 shall be effective with respect to
payment of all Units under Article VI which become vested after 2004.
Article VII — Amendment, Modification, Suspension or Termination of the Plan
Section 7.1 The Board may at any time terminate or suspend the Plan, in whole or
in part, and from time to time, amend or modify the Plan, provided that, except
as otherwise provided in the Plan, no such amendment, modification, suspension
or termination shall adversely affect the rights of any Participant under any
vested Award previously earned but not yet paid to such Participant without the
consent of such Participant. In the event of such termination, in whole or in
part, of the Plan, the Committee may, subject to the foregoing, direct the
payment to Participants of any amounts specified in Article V and theretofore
not paid out, prior to the respective dates upon which payments would otherwise
be made hereunder to such Participants, and in a lump sum or installments as the
Committee shall prescribe with respect to each such Participant. Notwithstanding
the foregoing, any such payment to a Covered Officer must be discounted to
reflect the present value of such payment using a rate equal to the average
yield of a 5-year treasury security for the month prior to the month in which
the payment is made. The Board may at any time and from time to time delegate to
the Committee any or all of its authority under this Article VII.
Article VIII — Adjustments
Section 8.1 The existence of outstanding Awards shall not affect in any manner
the right or power of the Company or its shareholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
Common Stock of the Company) or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding of any kind, whether or not of a character
similar to that of the acts or proceedings enumerated above.
Section 8.2 In the event of any consolidation or merger of the Company with
another corporation or entity or the adoption by the Company of a plan of
exchange affecting the Common Stock of the Company or any distribution to
holders of Company Common Stock of

9



--------------------------------------------------------------------------------



 



securities or property (other than normal cash dividends or dividends payable in
Company Common Stock), or a capital reorganization or reclassification or other
transaction involving a significant increase or decrease in the capitalization
of the Company, the Committee shall make such adjustment or other provision as
it may deem equitable, including adjustments to the Base Value assigned to
outstanding Awards, to give proper effect to such event.
Article IX — General Provisions
Section 9.1 Unless otherwise determined by the Committee and provided in the
Award Certificate, no Award or any other benefit under this Plan shall be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant, except by will or the laws of descent and
distribution. Any attempted assignment of an Award or any other benefit under
this Plan in violation of this Section 9.1 shall be null and void. A Participant
may designate in writing a beneficiary (including the trustee or trustees of a
trust) who shall upon the death of such Participant be entitled to receive all
amounts payable under the provisions of Section 6.2 to such Participant. A
Participant may rescind or change any such designation at any time. No transfer
of an Award by will or by laws of descent and distribution shall be effective to
bind the Company unless the Company shall be furnished with written notice
thereof and an authenticated copy of the will and/or such other evidence as the
Committee may deem necessary or appropriate to establish the validity of the
transfer.
Section 9.2 The Company shall have the right to withhold applicable taxes from
any Award payment and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for withholding of such taxes.
If and to the extent any portion of any payment, compensation or other benefit
provided to Participant in connection with Participant’s separation from service
(as defined in Section 409A of the Code (“Section 409A”)) is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A and Participant is a specified employee as defined in Section
409A(a)(2)(B)(i) of the Code, as determined by the Company in accordance with
its procedures, such portion of the payment shall not be paid before the day
that is six months plus one day after the date of separation from service as
determined under Section 409A (the “New Payment Date”), except as Section 409A
may then permit. The aggregation of any payments that otherwise would have been
paid to Participant during the period between the date of separation from
service and the New Payment Date shall be paid to Participant in a lump sum on
such New Payment Date, and any remaining payment shall be paid on their original
schedule.
For purposes of this Plan, each amount to be paid shall be construed as a
separate identified payment for purposes of Section 409A, and any payments that
are due within the “short term deferral period” as defined in Section 409A shall
not be treated as deferred compensation unless applicable law requires
otherwise. Neither the Company nor the Participant shall have the right to
accelerate or defer the delivery of any such payments except specifically
permitted or required by Section 409A. This Plan is intended to comply with the
provisions of Section 409A and the

10



--------------------------------------------------------------------------------



 



Plan shall, to the extent practicable, be construed in accordance therewith.
Terms defined in the Plan shall the meanings given such terms under Section 409A
if and to the extent required to comply with Section 409A. In any event, the
Company makes no representations or warranty and shall have no liability to any
Participant or any other person if any provisions of or payments under this Plan
are determined to constitute deferred compensation subject to Section 409A but
not to satisfy the conditions of that section.
Section 9.3 No Employee or other person shall have any claim or right to be
granted an Award under this Plan, and there is no obligation for uniformity of
treatment of Participant or holders or beneficiaries of Awards. Neither the Plan
nor any action taken thereunder shall be construed as giving an Employee any
right to be retained in the employ of the Company or an Employer and the right
of the Company or Employer to dismiss or discharge any such Participant is
specifically reserved. The benefits provided for Participants under the Plan
shall be in addition to, and shall in no way preclude, other forms of
compensation to or in respect of such Participants. No Participant shall have
any lien on any assets of the Company or an Employer by reason of any Award made
under this Plan.
Section 9.4 At the discretion of the Committee, the Award payments under this
Plan may be considered compensation under any deferred compensation plan adopted
by the Company after the effective date of this Plan.
Section 9.5 Each Award hereunder shall be evidenced by an Award Certificate that
shall be delivered to the Participant and may specify the terms and conditions
of the Award and any rules applicable thereto. In the event of a conflict
between the terms of the Plan and any Award Certificate, the terms of the Plan
shall prevail.
Section 9.6 This Plan and all determinations made and actions taken pursuant
thereto, shall be governed by and construed in accordance with, the laws of the
State of Colorado, without giving effect to conflicts of laws principles.
Section 9.7 If any provision of the Plan or any Award is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Participant or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Participant or Award and the remainder of the Plan and
any such Award shall remain in full force and effect.
Section 9.8 Neither the Plan nor any Award shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any subsidiary or affiliate of the Company and a Participant or
any other person. To the extent that any person acquires a right to receive
payments from the Company or any subsidiary or affiliate of the

11



--------------------------------------------------------------------------------



 



Company pursuant to an Award, such right shall be no greater than the right of
any unsecured general creditor of the Company or any subsidiary or affiliate.
Section 9.9 This Plan shall be binding upon and inure to the benefit of the
Company, its successor and assigns and each Participant and his legal
representatives.
Article X — Term of the Plan
Section 10.1 The Plan shall be effective as of June 1, 2000 and shall remain
effective until May 31, 2010.
Section 10.2 No new Awards shall be granted under the Plan after the termination
of the Plan. Unless otherwise expressly provided in the Plan or in an applicable
Award Certificate, any Award granted hereunder may, and the authority of the
Board or Committee to amend, alter, adjust, suspend, discontinue, or terminate
any such Award or to waive any conditions or rights under any such Award shall,
continue after the termination of the Plan for so long as Awards remain
outstanding under the Plan.
IN WITNESS WHEREOF, the Company has executed this Plan this 4th day of December,
2008, but effective as of July 1, 2000.

              Westmoreland Coal Company
 
       
 
  By    
 
       
 
  Title:    
 
       
 
       
ATTEST:
       
 
       
 
       
 
       
 
       

12